Pee Curiam,
This action -was to recover damages for an injury caused by the bite of a vicious dog. The only assignment of error is to the order of the court striking out testimony which was admitted under a specific offer to prove that the dog attacked the witness before the plaintiff was bitten, and that of this the defendant had notice. The witness was unable to fix the time of the occurrence, and the testimony did not come up to the offer under which it was admitted. To the argument now made that the testimony was admissible to show the general behavior of the dog, it is a sufficient answer that it was not offered for that purpose. “ A party cannot offer evidence for a specific purpose and complain when it is rejected that it was legitimate for another and distinct purpose : ” Young v. Edwards, 72 Pa. 257.
The judgment is affirmed.